DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,992,267. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a power amplifier module with power amplifiers connected in multiple stages, including: a substrate that has a ground pattern layer connected to a ground terminal of a power source; a first power amplifier; a second power amplifier; a first bypass capacitor; a first conductive pattern; a second conductive pattern; and a third conductive pattern that is formed between the first bypass capacitor and the ground pattern layer.

	Regarding claim 2 of the pending application, claim 1 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein the third conductive pattern further connects the first conductive pattern to the second conductive pattern.
	Regarding claim 3 of the pending application, claim 2 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein the third conductive pattern comprises a plurality of conductive wiring lines in a single layer between the first power amplifier and the ground pattern layer, and between the first bypass capacitor and the ground pattern layer.
	Regarding claim 4 of the pending application, claim 3 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including a fourth conductive pattern between the second power amplifier and the ground pattern layer, and between the first bypass capacitor and the ground pattern layer, and connecting the second conductive pattern to the third conductive pattern.
	Regarding claim 5 of the pending application, claim 4 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including a third power amplifier on a side of the substrate closer to a power source than the first power amplifier and the second power amplifier, and having a collector, an emitter, 
	Regarding claim 6 of the pending application, claim 4 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein the seventh conductive pattern further connects the sixth conductive pattern to the seventh conductive pattern.
	Regarding claim 7 of the pending application, claim 5 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein the fourth conductive pattern and the seventh conductive pattern are in different layers.
	Regarding claim 8 of the pending application, claim 6 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein: the second power amplifier is closer to a power source than the first power amplifier, the third conductive pattern and the fourth conductive pattern each comprise one or more conductive wiring lines, and a number of conductive wiring lines of the third conductive pattern is larger than a number of conductive wiring lines of the fourth conductive pattern.
	Regarding claim 9 of the pending application, claim 7 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein: the second power amplifier is closer to a power source than the first power amplifier, the third conductive pattern and the fourth conductive pattern each comprise one or more conductive wiring lines, and a line width of a conductive wiring line of the third conductive pattern is larger than a line width of a conductive wiring line of the fourth conductive pattern.


	Regarding claim 11 of the pending application, claim 9 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including a supply modulator modulating a power voltage outputted from a power source in accordance with an envelope tracking system, and outputting the modulated power voltage to the collector of the first power amplifier and to the collector of the second power amplifier.
	Regarding claim 12 of the pending application, claim 10 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including a frontend circuit comprising: the power amplifier module according to Claim 1; a transmission filter and a reception filter; and a separator outputting a radio-frequency reception signal from an antenna to the reception filter, and outputting a radio- frequency transmission signal amplified by the power amplifier module and passing through the transmission filter to the antenna.
	Regarding claim 13 of the pending application, claim 11 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including a communication device comprising: the frontend circuit according to Claim 12; and an RF signal processing circuit outputting a radio-frequency transmission signal to the frontend circuit, and receiving a radio- frequency reception signal from the frontend circuit.
	Regarding claim 14 of the pending application, claim 12 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including a first wiring inductor on the first conductor pattern, and between the emitter of the first power amplifier and the ground pattern layer; and a second wiring inductor on the second conductor pattern, and between the bypass capacitor and the ground pattern layer, wherein the third conductor pattern connects the emitter of the first power amplifier and the first 
	Regarding claim 15 of the pending application, claim 13 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein the third conductor pattern is arranged between the ground pattern layer and the first power amplifier in a thickness direction of the substrate.
Regarding claim 16 of the pending application, claim 14 of U.S. Patent No. 10,992,267 encompass all the claimed limitation including wherein the conductor pattern or the ground pattern layer comprises a via.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 13 and 16-20 of U.S. Patent No. 10,554,180. Although the claims at issue are not identical, they are not patentably distinct from each other because both are drawn to the same invention of a power amplifier module with power amplifiers connected in multiple stages, including: a substrate that has a ground pattern layer connected to a ground terminal of a power source; a first power amplifier; a second power amplifier; a first bypass capacitor; a first conductive pattern; a second conductive pattern; and a third conductive pattern that is formed between the first bypass capacitor and the ground pattern layer.
Regarding claim 1 of the pending application, claim 1 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including a power amplifier module, comprising: a substrate having a ground pattern layer; a first power amplifier on the substrate and having a collector (first terminal), an emitter (second terminal), and a first input terminal; a second power amplifier on the substrate and having a collector (third terminal) and a second input terminal connected to the collector of the first power amplifier; a first bypass capacitor connected to the collector of the second power amplifier; a first conductive pattern connected between the first power amplifier and the ground pattern layer; a second 
	Regarding claim 2 of the pending application, claim 1 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein the third conductive pattern (fourth conductive pattern) further connects the first conductive pattern to the second conductive pattern (third conductive pattern).
	Regarding claim 3 of the pending application, claim 2 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein the third conductive pattern (fourth conductive pattern) comprises a plurality of conductive wiring lines in a single layer between the first power amplifier and the ground pattern layer, and between the first bypass capacitor and the ground pattern layer.
	Regarding claim 4 of the pending application, claim 4 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including a fourth conductive pattern (fifth conductive pattern) between the second power amplifier and the ground pattern layer, and between the first bypass capacitor and the ground pattern layer, and connecting the second conductive pattern to the third conductive pattern.
Regarding claim 5 of the pending application, claim 5 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including a third power amplifier on a side of the substrate closer to a power source than the first power amplifier and the second power amplifier, and having a collector (fifth terminal), an emitter (sixth terminal), and a third input terminal connected to the collector of the second power amplifier; a second bypass capacitor connected to the collector of the third power amplifier; a fifth conductive pattern (sixth conductive pattern) provided between the third power amplifier and the ground pattern layer; a sixth conductive pattern (seventh conductive pattern) provided between the second bypass capacitor and the ground pattern layer; and an seventh conductive 
	Regarding claim 6 of the pending application, claim 5 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein the seventh (eighth) conductive pattern further connects the sixth conductive pattern to the seventh conductive pattern.
Regarding claim 7 of the pending application, claim 6 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein the fourth conductive pattern (third conductive pattern) and the seventh conductive pattern (sixth conductive pattern) are in different layers.
	Regarding claim 8 of the pending application, claim 13 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein: the second power amplifier is closer to a power source than the first power amplifier, the third conductive pattern (fourth conductive pattern) and the fourth conductive pattern (fifth conductive pattern) each comprise one or more conductive wiring lines, and a number of conductive wiring lines of the third conductive pattern (fourth conductive pattern) is larger than a number of conductive wiring lines of the fourth conductive pattern (fifth conductive pattern).
	Regarding claim 9 of the pending application, claim 16 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein: the second power amplifier is closer to a power source than the first power amplifier, the third (fourth) conductive pattern and the fourth (fifth) conductive pattern each comprise one or more conductive wiring lines, and a line width of a conductive wiring line of the third (fourth) conductive pattern is larger than a line width of a conductive wiring line of the fourth (fifth) conductive pattern.
Regarding claim 10 of the pending application, claim 17 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including wherein: the second power amplifier is closer to a power source than the first power amplifier, the third (fourth) conductive pattern and the fourth (fifth) conductive pattern each comprise a conductive wiring line, and a conductive wiring line of the third 
Regarding claim 11 of the pending application, claim 18 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including a supply modulator modulating a power voltage outputted from a power source in accordance with an envelope tracking system, and outputting the modulated power voltage to the collector (first terminal) of the first power amplifier and to the collector (third terminal) of the second power amplifier.
	Regarding claim 12 of the pending application, claim 19 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including a frontend circuit comprising: the power amplifier module according to Claim 1; a transmission filter and a reception filter; and a separator outputting a radio-frequency reception signal from an antenna to the reception filter, and outputting a radio- frequency transmission signal amplified by the power amplifier module and passing through the transmission filter to the antenna.
Regarding claim 13 of the pending application, claim 20 of U.S. Patent No. 10,554,180 encompass all the claimed limitation including a communication device comprising: the frontend circuit according to Claim 12; and an RF signal processing circuit outputting a radio-frequency transmission signal to the frontend circuit, and receiving a radio- frequency reception signal from the frontend circuit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tateoka et al. (US 7,733,187) disclose a high frequency power amplifier enables easily adjusting and switching the impedance; the high frequency power amplifier module includes a first semiconductor 
Cao et al. (US 9,503,025) teach a power amplifier module that includes a power amplifier transistor, a termination circuit, a resonant circuit, and a supply voltage circuit.
Lehtola (US 9,621,119) discloses a power amplifier (PA) system includes an amplifying transistor having a base, a collector, and an emitter; the PA system further includes a radio-frequency (RF) input configured to receive an RF input signal having an RF component and a DC bias component, a bias circuit coupled to the base of the amplifying transistor, and a bias tee circuit configured to receive the RF input signal and pass at least a portion of the DC component to the bias circuit and at least a portion of the RF component to the base of the amplifying transistor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645